
	

114 HRES 318 IH: Condemning resolutions or policies calling for or instituting a boycott of Israeli academic institutions or scholars by institutions of higher learning and scholarly associations.
U.S. House of Representatives
2015-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 318
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2015
			Mr. Curbelo of Florida (for himself, Ms. Bonamici, Ms. Stefanik, Mr. Brendan F. Boyle of Pennsylvania, Mr. Lamborn, and Mr. Higgins) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Condemning resolutions or policies calling for or instituting a boycott of Israeli academic
			 institutions or scholars by institutions of higher learning and scholarly
			 associations.
	
	
 Whereas the United States and the State of Israel enjoy an affinity and a strategic partnership based on shared democratic values, friendship, and respect;
 Whereas the President signed the United States-Israel Strategic Partnership Act, declaring Israel to be a Major Strategic Partner of the United States;
 Whereas Israel’s institutions of higher education have played a crucial role in the significant global contributions made by the Jewish state in the fields of science, medicine, and technology, as well as safeguarded principles of academic freedom in providing a forum for the presentation and debate of political and philosophical ideas, including discourse that both supports and opposes the policies of Israel’s Government;
 Whereas academic exchanges between Israeli institutions of higher education and institutions of higher education in the United States and around the world redound to the greater benefit of those institutions and the societies of which they are a part through exchange of ideas, sharing of expertise, and providing exposure to diverse perspectives and experiences;
 Whereas the BDS (Boycott Divestment Sanctions) movement unfairly and misleadingly singles Israel out for criticism and economic pressure, and disregards the moral and legal responsibility of other parties to the Israeli-Palestinian conflict;
 Whereas the BDS movement seeks to draw institutions of higher learning and scholarly associations into its damaging ambit by pressing for adoption by such institutions and associations of resolutions or policies that formally call for or establish the restriction of discourse, cooperation, exchange, or any other involvement with Israeli academic institutions and scholars;
 Whereas resolutions or policies that would limit the freedom to teach, do research in, or otherwise cooperate with academic institutions or scholars from particular countries or regions are themselves contrary to principles of academic freedom; and
 Whereas the particular calls directed at boycott of Israeli academic institutions and scholars are part of a campaign that hinders the possibility of achieving a fair and just solution and a peaceful settlement to the Israeli-Palestinian conflict, and applies a double-standard to Israel by singling Israel out for boycott while ignoring the myriad of nation-states whose human rights records fall well short of Israel’s: Now, therefore, be it
	
 That the House of Representatives— (1)condemns as contrary to principles of academic freedom the adoption by any institution of higher education or scholarly association of a resolution or policy that formally calls for or establishes the restriction of discourse, cooperation, exchange, or any other involvement with academic institutions or scholars on the basis of the connection of such institutions or such scholars to the State of Israel;
 (2)condemns any such resolution or policy by any institution of higher education or scholarly association as part of a campaign to hinder the possibility of achieving a fair and just solution and a peaceful settlement to the Israeli-Palestinian conflict;
 (3)praises the university presidents and institutions that have opposed academic boycott and have shown dedication to the free and open exchange of ideas; and
 (4)encourages institutions of higher education, both in the United States and abroad, to enhance and accelerate their engagement in academic exchanges with counterpart Israeli institutions, including through missions, exchanges of visiting professors, and joint research, and educational programs.
			
